department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list legend ira x taxpayer amount financial_institution a financial_institution b dear this is in response to your request dated october in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that he received a distribution from ira x totaling amount taxpayer asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to taxpayer's belief that the transaction he engaged in was a stock purchase through his ira taxpayer further represents that amount has not been used for any other purpose taxpayer requested that financial_institution a wire amount from ira x directly to financial_institution b on date in order to invest in stock of financial_institution b the request and wire instructions were received on the same day with confirmation of receipt by financial_institution b taxpayer's written request and wire instructions to financial_institution b contained his intent to purchase stock in financial_institution b as an investment through ira x taxpayer further received written approval from an employee at financial_institution b that the stock would be titled in the name of financial_institution a rollover ira flblo taxpayer page amount was held in the escrow account of financial_institution b from the stock transaction request date of date until the stock was purchased on date taxpayer received correspondence from financial_institution b that the stocks and warrants that he purchased would not result in an immediate order of the corresponding stock certificates financial_institution b noted that they expected the stock certificates to be ordered no later than date financial_institution b continued to experience unanticipated delays and was unable to issue the public shares until october taxpayer received his stock certificate on date with a description of his intent to include stock certificate in ira x taxpayer believed that he had accomplished an investment through ira x until he received a notice dated date from the internal_revenue_service based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 d of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 page sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 ofthe code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 january provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with his assertion that his failure to effect a rollover of amount was due to his belief reinforced by the actions of employees of financial_institution b that the transaction he engaged in was a stock purchase through his ira therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount will be considered a rollover_contribution within the meaning of sec_408 of the code this letter assumes that the above ira qualifies under either sec_408 of the code at all relevant times this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t2 enclosures deleted copy of ruling letter notice of intention to disclose page sincerely yours ine manager lans technical group
